Exhibit 99 NEWS Contact: George Pipas 313-323-9216 gpipas@ford.com IMMEDIATE RELEASE FORD’S BALANCED PORFOLIO OF CARS, UTILITIES, TRUCKS DELIVERED 27 PERCENT INCREASE IN JANUARY RETAIL SALES ● Ford’s January retail sales climbed 27 percent versus year ago – the largest retail sales increase to begin a year in more than a decade; retail sales were up 35 percent for cars, 22percent for utilities and 24 percent for trucks ● Ford’s total January sales (including fleet sales) were 127,317, up 13 percent, including a planned 27 percent decline in sales to daily rental companies ●
